In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3716
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CARLOS A. VASQUEZ-ABARCA,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 3:17-cr-50079-1 — Philip G. Reinhard, Judge.
                     ____________________

   ARGUED NOVEMBER 7, 2019 — DECIDED JANUARY 9, 2020
               ____________________

   Before HAMILTON, SCUDDER, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. Defendant Carlos Vasquez-
Abarca appeals his sentence for reentering the United States
illegally after a prior deportation following a felony convic-
tion, in violation of 8 U.S.C. § 1326(a). The district court im-
posed a sentence of 72 months in prison, about twice the
range of 30 to 37 months in prison advised by the Sentencing
Guidelines. The sentence was well within the statutory limits
and was a reasonable exercise of the judge’s discretion under
2                                                   No. 18-3716

18 U.S.C. § 3553(a) and United States v. Booker, 543 U.S. 220
(2005). The judge here also gave a suﬃcient explanation for
the decision, see Gall v. United States, 552 U.S. 38, 50 (2007),
based primarily on Vasquez-Abarca’s criminal history and the
fact that a previous sentence of 57 months for the same crime
had not deterred him from committing the crime again. We
aﬃrm the sentence.
I. Factual and Procedural Background
    Vasquez-Abarca’s parents brought him to the United
States from Mexico in 1986, when he was about five years old.
He has been deported from the United States on three prior
occasions, in 1997, 2005, and 2015. His first encounter with
law enforcement in the United States came in 1995—at the age
of 14—when he was arrested for having sex with a 12-year-
old. For reasons that are not clear, Vasquez-Abarca evidently
told Illinois authorities that he was either 16 or 17 years old.
Based on that age diﬀerence, he was convicted of a felony sex
oﬀense in June 1996. He was imprisoned in Illinois and then
deported to Mexico for the first time on July 25, 1997.
    Soon after that deportation, Vasquez-Abarca reentered the
United States illegally. Less than two months later, he was ar-
rested in Chicago for disorderly conduct. (That charge was
dismissed, apparently without any immigration conse-
quences.) In July 2001, he was still living in Illinois and was
convicted of failing to register as a sex oﬀender. Later in 2001,
federal immigration agents arrested Vasquez-Abarca. He was
charged in the Northern District of Illinois with reentering the
country illegally in violation of 8 U.S.C. § 1326(a). He pleaded
guilty and was sentenced in 2002 to 57 months in prison, the
lower limit of the guideline range. After serving that sentence,
he was deported for a second time on December 2, 2005.
No. 18-3716                                                    3

    Vasquez-Abarca entered the United States again in June
2006. In the following years, he committed about a dozen
driving-related oﬀenses in Illinois and Georgia, including
various moving violations and driving without a valid li-
cense. His repeated traﬃc violations culminated in August
2012 in two felony convictions in Georgia and a one-year term
of imprisonment. On December 19, 2013, shortly after his re-
lease from a Georgia prison, he was sentenced in the Northern
District of Illinois to an additional 24 months in prison for vi-
olating the terms of his supervised release on the 2002 convic-
tion for illegal reentry. After serving that supervised release
revocation sentence, he was deported for a third time on May
19, 2015.
    Vasquez-Abarca committed the crime of conviction here
when he illegally entered the United States again around Jan-
uary 2016. He moved to Rochelle, Illinois, where he found
work remodeling homes. But he still had an outstanding Illi-
nois warrant from 2007 for giving the police a fake name and
driver’s license. He was arrested on that warrant on April 8,
2017. That October he was convicted of the felony of obstruct-
ing justice. The state court sentenced him to time served, but
Vasquez-Abarca was then taken into federal custody and in-
dicted again for illegally reentering the United States after a
prior deportation following a felony conviction, in violation
of 8 U.S.C. § 1326(a) and (b)(1).
   Vasquez-Abarca ultimately pleaded guilty to the charge.
At the sentencing hearing, the government asked for a sen-
tence within the guideline range of 30 to 37 months. The de-
fense requested a below-guideline sentence of 24 months, ar-
guing that Vasquez-Abarca’s driving violations stemmed
from his lack of legal residency status. The district court,
4                                                             No. 18-3716

however, imposed a sentence of 72 months. The statute au-
thorized a sentence of up to 20 years. 8 U.S.C. § 1326(b)(2). The
only questions on appeal are whether the district court gave a
suﬃcient explanation for the 72-month sentence and whether
the sentence was substantively reasonable.1
II. Analysis
    We review the substantive reasonableness of a sentence
for abuse of discretion. Gall, 552 U.S. at 46; United States v.
Carter, 538 F.3d 784, 789 (7th Cir. 2008). The district court must
explain the sentence in terms of the factors set forth in 18
U.S.C. § 3553(a). See 18 U.S.C. § 3553(c). The judge “should set
forth enough to satisfy the appellate court that he has consid-
ered the parties’ arguments and has a reasoned basis for exer-
cising his own legal decisionmaking authority.” Rita v. United
States, 551 U.S. 338, 356 (2007). The explanation need not be
“exhaustive” but must be “adequate to allow for meaningful
appellate review.” Carter, 538 F.3d at 789 (quotation omitted).
The court here gave three reasons for the above-guideline sen-
tence: Vasquez-Abarca’s extensive criminal history, the need
to deter him from further illegal reentries, and protecting the
public from the perils of unlicensed driving.2


    1 The indictment cited 8 U.S.C. § 1326(b)(1), which authorizes a pen-
alty of only 10 years’ imprisonment. But since Vasquez-Abarca’s sexual
abuse conviction was an aggravated felony, he was eligible for a higher
maximum of 20 years under § 1326(b)(2). The Supreme Court has held
that § 1326(b)(2) sets forth a sentencing factor, not a separate crime, so it
need not be specified in the indictment. See Almendarez-Torres v. United
States, 523 U.S. 224, 226–27 (1998).
    2 The court rejected Vasquez-Abarca’s request for a downward depar-

ture based on cultural assimilation and time served in state custody. He
does not raise those issues on appeal.
No. 18-3716                                                      5

    In United States v. Booker, 543 U.S. 220 (2005), the Supreme
Court remedied the Sixth Amendment problems with manda-
tory Sentencing Guidelines by making them advisory. “Man-
datory” and “advisory” serve as shorthand descriptions of
diﬀerent standards of review for non-guideline sentences
(“departures” under the Guidelines, and often called “vari-
ances” after Booker). Since Booker, the Supreme Court and
lower federal courts have worked to maintain an appropriate
and constitutional balance that keeps the Guidelines advisory
yet still important.
    On the “advisory” side of the balance, the Supreme Court
has taught that sentencing judges have discretion under
§ 3553(a) to give non-guideline sentences for reasons specific
to the defendant or based on policy disagreements with the
Guidelines. Pepper v. United States, 562 U.S. 476, 501 (2011);
Kimbrough v. United States, 552 U.S. 85 (2007); Gall, 552 U.S. at
50–51. Sentencing judges actually err if they presume that a
guideline sentence will be reasonable. Rita, 551 U.S. at 351;
Gall, 552 U.S. at 50. The now-advisory Guidelines also are not
subject to vagueness challenges. Beckles v. United States, 137 S.
Ct. 886 (2017).
    On the “important” side, the sentencing judge must calcu-
late the guideline range correctly, Gall, 552 U.S. at 49, and fail-
ure to do so will be a “plain error” that will often need to be
corrected on appeal even if no objection was made in the dis-
trict court. Rosales-Mireles v. United States, 138 S. Ct. 1897
(2018); Molina-Martinez v. United States, 136 S. Ct. 1338 (2016).
Similarly, because of the presumed “anchoring” eﬀect of the
advisory Guidelines, the sentencing judge may not apply
harsher Guidelines adopted after the oﬀense, Peugh v. United
States, 569 U.S. 530 (2013), even though the judge is free to
6                                                    No. 18-3716

consider later, harsher Guidelines by treating them as giving
diﬀerent advice, id. at 549; see also id. at 558 (Thomas, J., dis-
senting) (district judge remains free to consider range pro-
duced under amended Guidelines).
    Key to this balance are the procedural steps of requiring a
correct calculation of the Guidelines and having reviewing
courts expect more of an explanation for a non-guideline sen-
tence than for a within-guideline sentence. See Peugh, 569 U.S.
at 542. As the Court explained in Gall, “a major departure
should be supported by a more significant justification than a
minor one.” 552 U.S. at 50. If a judge “decides that an outside-
Guidelines sentence is warranted, he must consider the extent
of the deviation and ensure that the justification is suﬃciently
compelling to support the degree of the variance.” Id. Never-
theless, the sentencing court may still explain the sentence in
terms of the statutory factors alone: “the sentencing court
need not frame its explanation of a sentence in terms of a de-
parture from the guidelines range.” United States v. Kuczora,
910 F.3d 904, 908 (7th Cir. 2018).
    Applying these general principles to this case, we con-
clude that the district court suﬃciently explained the 72-
month sentence and that the sentence was not substantively
unreasonable for Vasquez-Abarca. First, the court cited
Vasquez-Abarca’s extensive criminal history. See 18 U.S.C.
§ 3553(a)(1) (directing courts to consider “the history and
characteristics of the defendant”). The court correctly ob-
served that Vasquez-Abarca illegally reentered after each of
his three deportations. The court also noted that he had six
prior felony convictions. Notably, Vasquez-Abarca’s criminal
history calculation under the Guidelines did not fully reflect
this history. The 2006 illegal reentry was never charged, and
No. 18-3716                                                     7

two of the felony convictions were more than fifteen years old
and did not count under the Guidelines. See U.S.S.G.
§ 4A1.2(e)(1) (time limit for counting prior convictions);
§ 4A1.3 (encouraging upward departures if criminal history
category substantially underrepresents seriousness of full his-
tory or likelihood that defendant will commit other crimes).
The district court was entitled to consider the defendant’s full
criminal history and to impose a sentence tailored to his rec-
ord.
    Second, the district court focused in particular on
Vasquez-Abarca’s prior 57-month sentence for the same
crime: illegal reentry after deportation after a criminal convic-
tion. The court emphasized that the 57-month sentence had
not deterred him from committing the same crime again. One
key purpose of sentencing under 18 U.S.C. § 3553(a)(2)(B) is
“to aﬀord adequate deterrence.” A sentencing court may con-
sider previous sentences in assessing the level of needed de-
terrence. United States v. Sanchez-Lopez, 858 F.3d 1064, 1068
(7th Cir. 2017) (“The district court acted well within its discre-
tion in concluding that [the defendant] could best be deterred
by serving a longer sentence than he received the last time he
committed the same oﬀense.”); see also U.S.S.G. § 4A1.3.
Vasquez-Abarca’s own statements lend support to the deter-
rence rationale. In his brief allocution, he emphasized his de-
sire to remain in the United States, and earlier he had told the
probation oﬃce that he did not think he had done anything
wrong. The judge reasonably concluded that a longer sen-
tence was needed to deter future reentries. We see nothing un-
reasonable in the judgment to move from the prior sentence
of 57 months to 72 months. Under the Guidelines, that in-
crease was comparable to a one-step increase in a defendant’s
criminal history category.
8                                                  No. 18-3716

    Third, the district court noted the danger that drivers
without valid licenses and insurance pose to the public. The
court also speculated that, since Vasquez-Abarca lacked legal
status in the United States, he would be more likely to flee in
the event of a traﬃc stop, further endangering the public.
Vasquez-Abarca responds, reasonably enough, that he did
not flee when the police stopped him in April 2017. Neverthe-
less, the court’s general concern that unlicensed drivers en-
danger the public was not unreasonable. Cf. Reitz v. Mealey,
314 U.S. 33, 36 (1941) (upholding a license requirement based
on the state’s need “to insure competence and care on the part
of its licensees and to protect others using the highway”). Dif-
ferent judges might view the factor diﬀerently, but given
Vasquez-Abarca’s extensive history of unlicensed driving, the
district court did not abuse its discretion in thinking a higher
sentence might contribute to protection of the public. See 18
U.S.C. § 3553(a)(2)(C) (citing the need “to protect the public
from further crimes of the defendant”); United States v. Jack-
son, 547 F.3d 786, 793–94 (7th Cir. 2008) (upholding above-
guideline sentence based in part on convictions for driving
without a license, which showed “a flouting of the legal re-
quirements of driving and a pattern of disregard for the pun-
ishment imposed by courts for those transgressions” and con-
tributed to pattern of “disrespect for the law”).
  The district court adequately explained the sentence,
which was not substantively unreasonable in this case.
                                                   AFFIRMED.